Citation Nr: 1420693	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-35 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.  

5.  Entitlement to an increased initial disability rating for major depressive disorder, rated as 30 percent disabling prior to November 1, 2009, and as 50 percent disabling thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 21, 2011.   


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had a period of active duty for training with the Army from August 1975 to November 1975; he served on active duty in the Air Force from March 1978 to March 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision declined to reopen the Veteran's claim for service connection for tinnitus; denied the claim for service connection for bilateral hearing loss; granted the claim for service connection for depressive disorder and assigned a 30 percent rating; and denied an increased rating for a left knee disability.  

A September 2011 rating decision increased the Veteran's rating for his depression to 50 percent, effective November 1, 2009.  The Veteran also has two periods of temporary total ratings for his depression.  

The Veteran appeared at a hearing before a Decision Review Officer at the RO in July 2012.  A transcript of the hearing is in the Veteran's file. 

On his November 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office; in September 2011, the Veteran withdrew this hearing request.  

In an October 2012 rating decision, the RO granted a TDIU and assigned an effective date of November 21, 2011, the date that VA received his formal claim for a TDIU.  As the Veteran is seeking an increased rating for his psychiatric disorder, and as he contends that this disability renders him unemployable, the issue of entitlement to a TDIU prior to this date is before the Board.  

The issues of entitlement to service connection for tinnitus and for bilateral hearing loss and entitlement to a TDIU prior to November 21, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus was initially denied in a March 2006 rating decision on the bases that the Veteran was not suffering from tinnitus and that there was no evidence that his claimed tinnitus was related to his active service.  The Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the March 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran's chondromalacia of the left knee results in pain, but does not result in flexion limited to 30 degrees or extension limited to 15 degrees.  

4.  Over the entire appeal period, the Veteran's major depressive disorder symptoms result in occupational and social impairment with deficiencies in most areas.

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5014, 5256-63.  

3.  The criteria for a 70 percent rating for major depressive disorder have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to his claim to reopen, the Board is taking an action favorable to the Veteran.  The duties to notify and assist are satisfied.

With respect to his claim for an increased initial rating for a psychiatric disorder, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

With respect to the claim for an increased rating for a left knee disability, letters of October 2007 and May 2008 satisfied the duty to notify provisions.  The May 2008 letter informed the Veteran of the need to show the impact of his disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in August 2012.  Over the course of his appeal, the Veteran has undergone multiple VA examinations for his service-connected disabilities; the record does not reflect that these examinations were inadequate for rating purposes.  In his October 2008 substantive appeal, the Veteran stated that his November 2007 psychiatric and joints examinations were inadequate.  The Veteran, however, did not explain why he felt these examinations were inadequate.  A review of these examinations (and of all of the Veteran's examinations) shows that they include sufficient information for the Board to determine the correct disability ratings; they are considered adequate.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  New and Material Evidence

Service connection for tinnitus was first denied in a March 2006 rating decision.  The RO concluded that there was no evidence that the Veteran currently suffered from tinnitus or that his claimed tinnitus was related to his active service.  The Veteran did not file a notice of disagreement with this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since the previous denial, much in the way of new evidence has been submitted.  Most importantly, the Veteran has, in various letters to the RO, provided additional details regarding his in-service noise exposure, including stating that he was located near the flight line during his duty at Mountain Home Air Force Base.  The Veteran has also consistently maintained that he suffers from intermittent tinnitus.  

This evidence was not before VA at the time of the Veteran's previous denial.  It relates to unestablished facts necessary to substantiate his claim (i.e., current disability and in-service incident or aggravation).  Reopening the Veteran's claim for service connection for tinnitus is warranted.  

III.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee

Legal Framework

The Veteran's chondromalacia of the left knee has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  As this disability is not specifically listed in the rating schedule, it is assigned Code 5099 and rated by analogy to Diagnostic Code 5014, covering osteomalacia.  This Code directs that osteomalacia is to be rated on the limitation of motion of affected parts.  

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under 38 C.F.R. § 4.71a, DC 5261.  Under this Diagnostic Code, extension limited to 5 degrees is assigned a noncompensable rating.  A 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned with extension limited to 15 degrees, a 30 percent rating is assigned with extension limited to 20 degrees, and a 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts 

At a November 2007 VA examination, the Veteran complained of moderate constant pain in his left knee.  He used a cane to walk and had a mild antalgic gait.  He stated that he had difficulty with prolonged standing and walking, difficulty walking up and down stairs, and difficulty climbing and squatting.  

Upon examination, there was no evidence of left knee instability.  The Veteran had mild tenderness along the anterior aspect of the left knee.  There was no crepitus or swelling, and the drawer and McMurray signs were negative.  

Range of motion testing revealed flexion of 120 degrees with pain from 110 to 120, and extension of 0 degrees.  Repetitive use did not result in a loss of motion, fatigue, weakness, or lack of endurance.  

The examiner diagnosed the Veteran as suffering from a left knee strain with a history of chondromalacia and a mild flexion abnormality.  

In his April 2008 notice of disagreement, the Veteran complained of moderate lateral instability in his right knee and recurrent sublaxation.  

At an October 2008 VA physical therapy consult, the Veteran complained of an aching pain in his left knee, rating his pain at 6/10.  He also complained of weakness.  A VA physician noted that his X-rays showed no significant abnormality.  He stated that the Veteran could walk 3-4 blocks without pain, and that he could use the stairs.  The Veteran was able to ambulate without device and with an unremarkable gait.  His left knee had no swelling, effusion, or redness.  Range of motion was within functional limits, though the Veteran did complain of discomfort during motion.  The Veteran had muscle strength of 5/5.  No instability or subluxation was noted.

In his November 2008 substantive appeal, the Veteran argued that his left knee warranted a 40 percent rating, stating that he had pain, swelling, limited flexion, and instability.  

At a December 2008 VA examination, the Veteran had subjective complaints of left knee pain.  He complained of difficulties standing and walking, using stairs, climbing and squatting.  

Upon examination, the Veteran walked with a moderate antalgic gait and utilized a cane.  The examiner found no instability, swelling, or crepitus.  The Veteran had mild to moderate tenderness along the anterior aspect of his left knee.  

Range of motion testing revealed flexion of 120 degrees with pain from 110-120, and extension of 0 degrees without pain.  Repetitive use did not result in loss of motion, pain, weakness, fatigue, or lack of endurance.  

The examiner diagnosed the Veteran as suffering from a left knee strain with a history of chondromalacia.  No instability or subluxation was noted.

At an October 2010 VA examination, the Veteran complained of pain and swelling, but not stiffness, in his left knee.  He stated that he could not walk more than 5 minutes or stand longer than 10.  He denied instability or flare-ups, but stated that he could not bend over and used a cane to walk.  

Upon examination, the Veteran had slight tenderness on palpation of the left knee.  There was no swelling or bony enlargement.  His muscle tone was normal, and there was no muscle atrophy.  He had strength of 5/5.  There was no evidence of crepitus, neoplasm, or instability.  

Range of motion testing revealed flexion of 90 degrees with pain beginning at 70.  He had extension of 0 degrees without pain.  His range of motion was not additionally limited with repetitive use.  

The examiner diagnosed him as suffering from degenerative joint disease of the bilateral knees.  No instability or subluxation was noted.

At his July 2012 hearing, the Veteran stated that his right knee now hurt more than his left.  He stated that he had times where his knees gave way and he fell.  

Most recently, at an August 2012 VA examination, the Veteran again complained of pain in his left knee.  He stated that he suffered from non-incapacitating flare-ups in his left knee, averaging two per month lasting two days each.  

Upon examination, the Veteran's excursion, strength, speed, coordination, and endurance were all normal.  The Veteran had less movement than normal in the left knee, but no weakened movement, no fatigability, and no incoordination.  There was evidence of mild pain with range of motion testing, but no swelling, deformity, atrophy, or disuse.  The Veteran had a mild to moderate antalgic gait.  His muscle strength was normal at 5/5.  Joint stability tests were all negative; no instability was noted.  There was no evidence of patellar sublaxation or dislocation.  There was no evidence of meniscal conditions, and balance and propulsion were normal.  

Range of motion testing revealed flexion of 110 degrees with pain from 100-110.  The Veteran had extension of 0 degrees without pain.  Repetitive motion did not result in loss of motion, or additional pain, weakness, fatigue, or lack of endurance.  

The examiner diagnosed the Veteran as suffering from a left knee strain with range of motion abnormality.  No instability or subluxation was noted.

Analysis

Osteomalacia, Diagnostic Code 5014, is rated as limitation of motion or, if no compensable limitation of motion is shown, as degenerative arthritis, Diagnostic Code 5003.

In order to qualify for an increased rating based on range of motion testing, the Veteran's flexion would have to be limited to 30 degrees or his extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  They are not.

The Veteran never had extension worse than 0 degrees, or flexion worse than 70 degrees.   

The Veteran's knee has not been found to be ankylosed, precluding a rating under Diagnostic Code 5256.  Diagnostic Code 5257 covers other impairments of the knee, including recurrent sublaxation or lateral instability.  Though the Veteran once contended that he suffered from these symptoms, no medical evidence has ever shown that he suffers from instability or sublaxation.  The objective medical evidence outweighs the Veteran's subjective complaints, and no rating under Diagnostic Code 5257 is warranted.  

Diagnostic Code 5258 covers cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 covers cartilage, semilunar, removal of, symptomatic.  The August 2012 examiner found that the Veteran suffers from no meniscal abnormalities, and each examiner also found that the Veteran has no locking, effusion, swelling, or other knee symptoms.  Absent these findings, ratings under Codes 5258 and 5259 are not warranted.  

Ratings under Diagnostic Codes 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum) are similarly not warranted, as the Veteran has not been found to suffer from either of these conditions.  

With regard to the DeLuca criteria and functional limitations, a compensable rating has been assigned to the Veteran's left knee disability despite the fact that his range of motion testing reveals levels far better than those required for the 10 percent rating assigned.  This rating already considers the Veteran's subjective complaints of pain and his mildly limited range of motion.  As the Veteran's rating already takes into account his claimed functional limitations, and in the absence of any evidence of further disability, no increase is warranted.  

The Veteran's service-connected left knee disability results in pain and mildly limited flexion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left knee disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating for a left knee disability; there is no doubt to be resolved; and an increased rating for a left knee disability is not warranted.  





Major Depressive Disorder
Legal Framework

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  It is currently rated at 30 percent prior to November 1, 2009, and at 50 percent thereafter.  There are also two periods of temporary total ratings for hospitalization, running from September 30, 2008 to February 1, 2009, and from July 17, 2009 to November 1, 2009.  

The next higher, 50 percent, rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  The diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

A GAF score of  31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Facts

At a VA examination in November 2007, the Veteran complained of suffering from anxiety since his active service.  He stated that he was estranged from his family, but that he had supportive friends.  

Upon examination, the Veteran was casually dressed, and he spoke well and easily.  He made good eye contact, but had a constricted affect.  He had no pathology in thinking or verbalization, but did report hearing the devil's voice speaking to him.  He was oriented to all spheres, and he denied homicidal and suicidal ideation.  

The examiner diagnosed the Veteran as suffering from alcohol dependence and depressive mood secondary to general medical condition.  He assigned a GAF score of 50.  

An April 2008 VA treatment record shows that the Veteran complained of persistent irritability, feelings of aggression, depression, and anxiety.  He stated that his irritability rarely leads to physical altercations, but does result in verbal fights.  He stated that he has violent thoughts, but he is able to control them.  He denied suicidal and homicidal ideation.  

A mental status examination revealed that the Veteran was well groomed and well dressed.  He was alert, friendly and cooperative, and he made good eye contact.  He had logical and linear thought content without delusions or obsessions.  His mood was depressed, and he described a great deal of frustration with coworkers and employers.  He denied suicidal and homicidal ideation.  He was diagnosed as suffering from depression and from alcohol and cocaine dependence, in remission.  A GAF score of 50 was assigned.  

A September 2008 VA treatment record shows that the Veteran was depressed after being evicted.  He stated that he had no suicidal plan, but stated that he had thought of walking in front of a car.  He stated that he was sleeping poorly and that he was hopeless.  

The examiner noted that the Veteran's mood and affect were depressed.  He described the Veteran as being "in crisis."  Though the Veteran was without suicidal ideation, the examiner stated that the Veteran could not engage in a plan that would ensure his safety.  

In an October 2008 letter to the RO, the Veteran stated he suffered from nightmares and difficulty sleeping, as well as anxiety, irritability, and difficulty concentrating.  

At a December 2008 VA examination, the Veteran claimed to suffer from severe bouts of depression.  He stated that he had withdrawn from others, he had some suicidal ideation, but had never made any attempts.  He described suffering from a bad temper and irritability, and frequently got into arguments with others.  He could not tolerate being around others and he had been reprimanded at his jobs.  

The mental status examination revealed that the Veteran was casually and appropriately dressed.  He spoke in a clear and coherent manner, and he was oriented to all spheres.  He had no hallucinations or delusions.  There was evidence of suicidal ideation, but no plan or intent.  His reasoning and judgment were adequate, but his memory was somewhat poor.  His affect was flat and depressed.  The examiner diagnosed him as suffering from major depressive disorder, and assigned a GAF of 50.  

A June 2009 VA emergency room consultation noted that the Veteran came to the ER with suicidal ideation.  He denied a current plan, but stated that he was not safe to leave the hospital.  The Veteran was described as fairly groomed, depressed, with a broad and manipulative affect.  He denied a current plan for suicide, but stated that he did not need one.  

Later that same month, the Veteran was described as alert and oriented, casually attired, with speech spontaneous and fluent.  He had a full and appropriate affect, a logical and linear thought process, and no hallucinations or delusions.  He denied suicidal and homicidal ideation.  

An October 2009 VA psychiatric note reflects that the Veteran was alert and oriented, neatly groomed, and had spontaneous and fluent speech.  He had a logical and linear thought process, and no delusions, illusions, or hallucinations.  He stated that he last felt suicidal in September 2008.  

A January 2010 VA record again reflected that the Veteran was dressed appropriately with adequate hygiene.  He had a normal rate and tone of speech.  His thoughts were linear and goal directed, and he had no delusions or paranoia.  He had no suicidal or homicidal ideation.  He was assigned a GAF score of 55.  

In a January 2010 emergency room note, the Veteran stated that he was worried about harming himself or others.  He was assigned a GAF score of 30.  

At an October 2010 VA examination, the Veteran described himself as listless and not wanting to be bothered.  He stated that he was depressed and had difficulty sleeping.  He said he had suicidal thoughts but denied attempts or plans.  Irritability was his main problem.  

The mental status examination revealed that he was neatly dressed and well groomed.  He was alert and oriented.  His behavior was generally appropriate, though he became irritable through his interview.  His thought process was logical and goal directed.  He had no hallucinations, delusions, or mania.  

The examiner diagnosed the Veteran as suffering from major depressive disorder, and cocaine and alcohol dependence in remission.  The examiner stated that the Veteran had difficulty maintaining employment, as he becomes bored and irritable at work.  The examiner stated that the Veteran's depression periodically impacts his ability to perform his activities of daily living.  

At an August 2012 VA examination, the Veteran said that he was getting along better with his family although his psychiatric disorder impacted his social and occupational functioning and he was irritable at work.  

The mental status examination revealed that the Veteran was casually but appropriately dressed.  He was cooperative with the examiner, and his speech was normal.  His mood was slightly depressed, but his affect was appropriate and congruent to his mood.  His thought processes were linear and goal oriented.  He had no thought disorder, and his concentration and memory were sufficient.  He denied suicidal and homicidal ideation, and his judgment and insight were intact.  

The examiner diagnosed the Veteran as suffering from major depressive disorder, and he assigned a GAF score of 47.  He concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.

Analysis 

Over the course of the entire appeal period, the Veteran's symptoms more closely match those described by the 70 percent rating.  Most prominently, both the medical and lay evidence show that the Veteran has intermittent suicidal ideation, difficulty in adapting to stressful circumstances, impaired impulse control, and an inability to establish and maintain effective relationships.  These symptoms have resulted in occupational and social impairment with deficiencies in most areas required for a 70 percent rating.  

The Veteran's symptoms do not rise to the level described by the 100 percent rating.  The Veteran's thought processes and communication have always been described as good.  He has no delusions or hallucinations, except his initial report of hearing the devil's voice, which the examiner described as "benign."  He has no gross inappropriate behavior.  Though he has voiced suicidal ideation, he has never had a plan or made an attempt.  He has always been properly attired with good hygiene, and his memory, though somewhat affected, has never risen to the level where he has forgotten his own name, names of others, or his occupation.  The Veteran has always been described as alert and oriented to all spheres.  

To the extent that the Veteran has occasionally been shown to suffer from more severe symptoms than those described by the 70 percent rating, he has already been assigned temporary total ratings covering his periods of hospitalization where he demonstrated these symptoms.  

The evidence shows that the Veteran's service-connected major depressive disorder results in irritability, suicidal ideation, impaired impulse control, and an inability to establish and maintain effective relationships.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected major depressive disorder disability is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee is denied.  

Entitlement to 70 percent disability rating for major depressive disorder from the date of the claim is granted.  




REMAND

For various reasons, the Veteran's claims for service connection for tinnitus and bilateral hearing loss, and for a TDIU, must be remanded.

The Veteran underwent a VA audiology examination in August 2012.  The examiner was asked to provide an opinion as to etiology but did not have the Veteran's claim file and did not do so.  

A May 2013 VA audiology opinion found hearing loss was not related to service because hearing was normal at separation.  Such cannot provide an adequate rationale.  A new examination and opinion is required.  

Over the course of the appeal period, including prior to November 21, 2011, the Veteran has held many jobs.  It is not clear whether these jobs may be considered marginal employment, supporting a TDIU rating prior to the date currently assigned.  Remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain information about his employment from September 2007 and thereafter in order to determine whether such employment was marginal.  

2.  Schedule the Veteran for a VA audio examination by an appropriate professional, but not by the examiner who performed the August 2012 VA examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether the Veteran suffers from bilateral hearing loss and tinnitus.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed hearing loss and tinnitus are related to his active service, including his exposure to aircraft noise. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Obtain an opinion regarding the Veteran's employability prior to November 21, 2011, from an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


